DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,863,817. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same essential attachment aperture array including equally spaced columns and rows that are repeating, offset and overlap. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/818,357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because they claim the same essential attachment aperture array including equally spaced columns and rows that are repeating, offset and overlap. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 10, 12-14, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al. (US 7,448,115).
Regarding claims 1, 14, 18, 19, and 20, Howell discloses an attachment aperture array pattern, comprising: an aperture array layer 6, wherein said aperture array layer comprises a plurality of spaced apart array apertures 7, wherein said array apertures are arranged in a repeating sequence of equally spaced/offset rows and equally spaced/offset columns (see Figure 4 showing a repeating sequence of columns and rows as claimed), wherein each of said array apertures is formed an equal distance and equally offset from each adjacent array apertures of rows and columns of array apertures, and wherein the adjacent columns of array apertures partially overlap (see Figure 4).
Regarding claim 10, each array aperture is formed of two substantially equal length, substantially parallel sides (see Figure 4 showing two parallel vertical sides), an arcuate side joining respective upper terminal ends of said substantially parallel sides (top curved portion of apertures 7 as in Figure 4), and an arcuate side joining respective lower terminal ends of said substantially parallel sides (bottom curved portion of apertures 7 as in Figure 4).
Regarding claim 12, each aperture of Howell is a slot shaped aperture formed of an elongate slot portion having substantially linear terminal portions formed at each terminal end thereof (e.g. the left and right sides of each Howell slot define a terminal end that is a linear portion, see Figure 4).
Regarding claim 13, each aperture 7 of Howell is a slot shaped array aperture having elongate portion having arched or curved terminal portions at each terminal end of said elongate slot (e.g. the top and bottom ends of each slot are curved as in Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al.
Regarding claims 2-9, 15, 16, Howell does not disclose the specific offset between adjacent edges and centers of each column of arrays being +/_ 34 degrees offset (and between +/_30-50 degrees). However, this feature is a product of the specific shape/size of the apertures 7 and a change in 

Allowable Subject Matter
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (also pending the appropriate terminal disclaimers to remove the double patenting rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COREY N SKURDAL/               Primary Examiner, Art Unit 3734